              LOCAL FORM FOR A CHAPTER 13 PLAN UNDER FEDERAL RULE OF BANKRUPTCY
                      PROCEDURE 3015.1 AND ADMINISTRATIVE ORDER NO. 17-04

                                           UNITED STATES BANKRUPTCY COURT
                                             EASTERN DISTRICT OF MICHIGAN
                                                    DETROIT DIVISION

IN RE:                                                                CASE NO.: 19-40097
                                                                      CHAPTER 13
            Robert Vincent Sewell, Jr.
                                                                      JUDGE:
            S.S. # xxx-xx-3053
                   Debtor
and
                                                                                             PLAN SUMMARY
            S.S. #
                                                                                       For informational purposes only.
                     Joint-Debtor
                                                                       ACP:        36      Months
                                             Debtor(s)
                                                                       Minimum Plan Length:        36      Months
                                                         /
                                                                       Plan payment:        $2,037.68      per Month
                                                                       Minimum dividend to Class 9 Creditors         $0.00
                                                                       Percentage of Tax Refunds committed           100%


                                                             CHAPTER 13 PLAN
                                         Original   OR         Pre-Confirmation Modification #

I.    NOTICES
TO CREDITORS: YOUR RIGHTS MAY BE AFFECTED BY THIS PLAN. THIS PLAN MAY BE CONFIRMED AND BECOME BINDING
WITHOUT FURTHER NOTICE OR HEARING UNLESS A TIMELY WRITTEN OBJECTION IS FILED. READ THIS DOCUMENT
CAREFULLY AND CONSIDER SEEKING THE ADVICE OF AN ATTORNEY.

           Debtors must check one box on each line to state whether or not the Plan includes each of the following items.
      A.    Nonstandard Provisions set out in Section IV. Under Federal Rule of                  Included                 Not Included
            Bankruptcy Procedure 3015(c), a "nonstandard provision" means a
            provision that is not otherwise included in the approved form for a
            Chapter 13 Plan in the Eastern District of Michigan.

      B. A limit on the amount of a secured claim based on a valuation of the                    Included                 Not Included
         collateral for the claim.

      C. Avoidance of a security interest or lien.                                               Included                 Not Included

      •     IF AN ITEM IS CHECKED AS "NOT INCLUDED" OR IF BOTH BOXES ARE CHECKED, THE PROVISION IS VOID
            EVEN IF OTHERWISE INCLUDED IN THE PLAN.

      •     ANY "NONSTANDARD PROVISION" THAT IS NOT SPECIFICALLY IDENTIFIED IN SECTION IV IS VOID.

      •     IF THIS SECTION I INDICATES THAT THIS PLAN DOES NOT INCLUDE ANY "NONSTANDARD PROVISIONS", ANY
            "NONSTANDARD PROVISIONS" IN THIS PLAN (INCLUDING ANY OTHERWISE SPECIFICALLY LISTED IN
            SECTION IV) ARE VOID.

THIS PLAN IS SUBJECT TO AND INCORPORATES BY REFERENCE THE ADDITIONAL STANDARD PROVISIONS WHICH
MAY BE FOUND AT WWW.13EDM.COM OR WWW.MIEB.USCOURTS.GOV OR FROM DEBTOR'S COUNSEL UPON
WRITTEN REQUEST.




LOCAL FORM 10-24-17 V 1
                                                                    -1-
             19-40097-pjs           Doc 18     Filed 01/18/19          Entered 01/18/19 13:30:19              Page 1 of 9
Chapter 13 Plan                               Case No:      19-40097
                                              Debtor(s):    Robert Vincent Sewell, Jr.


II.   APPLICABLE COMMITMENT PERIOD; PLAN PAYMENTS; PLAN LENGTH; EFFECTIVE DATE AND ELIGIBILITY FOR
      DISCHARGE:
      A.       Debtor's Current Monthly Income exceeds the applicable State median income. Debtor's Applicable Commitment
               Period is 60 months. Debtor's Plan Length shall be 60 months from the date of entry of the Order Confirming Plan.

               Debtor's Current Monthly Income is less than or equal to the applicable State median income. Debtor's Applicable
               Commitment Period is 36 months. Debtor's Plan Length shall be             36      months from the date of entry of the
               Order Confirming Plan. THIS IS A MINIMUM PLAN LENGTH. If the Plan has not been completed in the minimum
               Plan length, the Plan length shall be extended as necessary for completion of the requirements of the Plan;
               provided that in no event with the Plan term continue beyond 60 months from the date of entry of the Order
               Confirming Plan. See Paragraph J of the Additional Terms, Conditions and Provisions for additional information
               regarding Completion of Plan.

           If neither or both of the above boxes is checked, the Applicable Commitment Period and the Plan Length shall be
           60 months from the date of entry of the Order Confirming Plan.

      B. Debtor's plan payment amount is                   $2,037.68             per month.

      C. Future Tax Refunds. See Paragraph A of the Additional Terms, Conditions and Provisions for additional information
         regarding Tax Refunds and Tax Returns.

             FOR CASES ASSIGNED TO BAY CITY DIVISION: Check only one box. If none are checked or more than one box
             is checked, paragraph 2 shall apply:
             1.       Debtor's Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to
                      remit any future Tax Refunds.

             2.       Debtor's Plan proposes less than a 100% dividend to unsecured creditors and debtor's Schedule I DOES
                      NOT include a pro-ration for anticipated Tax Refunds. Debtor will remit 50% of all Federal and State Tax
                      Refunds that debtor receives or is entitled to receive after commencement of the case.

             3.       Debtor's Plan proposes less than a 100% dividend to unsecured creditors and debtor's Schedule I
                      INCLUDES a pro-ration for anticipated Federal Tax Refunds. Debtor will remit 100% of all Federal and
                      State Tax Refunds that debtor receives or is entitled to receive after commencement of the case to the
                      extent the Refund exceeds the sum of twelve times the amount of the Federal and State Tax Refund
                      pro-ration shown in Schedule I.


             FOR CASES ASSIGNED TO DETROIT DIVISION: Check only one box. If none are checked or more than one box
             is checked, paragraph 2 shall apply:

             1.       Debtor's Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to
                      remit any future Tax Refunds.

             2.       Debtor's Plan proposes less than a 100% dividend to unsecured creditors and debtor's Schedule I DOES
                      NOT include a pro-ration for anticipated Tax Refunds. Debtor will remit 100% of all Federal Tax Refunds
                      that debtor receives or is entitled to receive after commencement of the case.

             3.       Debtor's Plan proposes less than a 100% dividend to unsecured creditors and debtor's Schedule I
                      INCLUDES a pro-ration for anticipated Federal Tax Refunds. Debtor will remit 100% of all Federal Tax
                      Refunds that debtor receives or is entitled to receive after commencement of the case to the extent the
                      Refund exceeds the sum of twelve times the amount of the Federal Tax Refund pro-ration shown in
                      Schedule I.




LOCAL FORM 10-24-17 V 1
                                                                  -2-
           19-40097-pjs         Doc 18        Filed 01/18/19           Entered 01/18/19 13:30:19             Page 2 of 9
Chapter 13 Plan                                Case No:     19-40097
                                               Debtor(s):   Robert Vincent Sewell, Jr.



              FOR CASES ASSIGNED TO FLINT DIVISION: Check only one box. If none are checked or more than one box is
              checked, paragraph 2 shall apply:
              1.       Debtor's Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to
                       remit any future Tax Refunds.

              2.       Debtor's Plan proposes less than a 100% dividend to unsecured creditors and debtor's Schedule I DOES
                       NOT include a pro-ration for anticipated Tax Refunds. Debtor will remit 100% of all Federal Tax Refunds
                       that debtor receives or is entitled to receive after commencement of the case.

              3.       Debtor's Plan proposes less than a 100% dividend to unsecured creditors and debtor's Schedule I
                       INCLUDES a pro-ration for anticipated Federal Tax Refunds. Debtor is not required to remit Federal Tax
                       Refunds in excess of the amount of the proration shown on Schedule I.

    D.         If the box to the immediate left is "checked", the debtor acknowledges that debtor IS NOT eligible for a discharge
               pursuant to 11 USC §1328.

               If the box to the immediate left is "checked", the joint debtor acknowledges that joint debtor IS NOT eligible for a
               discharge pursuant to 11 USC §1328.


    E.         If the box to the immediate left is "checked", the debtor or joint debtor is self-employed AND incurs trade credit in
               the production of income from such employment. Debtor shall comply with the requirements of Title 11, United
               States Code, and all applicable Local Bankruptcy Rules regarding operation of the business and duties imposed
               upon the debtor.

III. DESIGNATION AND TREATMENT OF CLASSES OF CLAIMS: See Paragraph F of the Additional Terms, Conditions and
     Provisions for additional information regarding the order in which claims are to be paid.

    A.   CLASS ONE - TRUSTEE FEES as determined by statute.
    B. CLASS TWO - ADMINISTRATIVE CLAIMS, INCLUDING ATTORNEYS FEES AND COSTS:

         1.    PRE-CONFIRMATION ATTORNEY FEES: At confirmation of the Plan, Counsel shall elect to either:

               a.   In lieu of filing a separate fee application pursuant to 11 USC §327 and §330, accept the sum of
                         $3,500.00        for services rendered plus       $0.00         for costs advanced by Counsel, for total
                    Attorney Fees and Costs of           $3,500.00    through the Effective Date of the Plan. The total Attorney Fees
                    and Costs less the sum of              $0.00      paid to Counsel prior to the commencement of this case as
                    reflected in the Rule 2016(b) Statement leaving a net balance due of            $3,500.00   , will be paid as an
                    Administrative Expense Claim; OR

               b.   Request an award of compensation for services rendered and recovery of costs advanced by filing a
                    separate Application for Compensation for services rendered up through the date of entry of the Order
                    Confirming Plan pursuant to 11 USC §327 and §330. If Counsel elects to file a fee application pursuant to
                    this sub-paragraph, the Trustee shall escrow                       for this purpose. See Paragraph B of the
                    Additional Terms, Conditions and Provisions for additional information.

         2.    POST-CONFIRMATION ATTORNEY FEES: See Paragraph D of the Additional Terms, Conditions and Provisions
               for additional information.

         3.    RETENTION OF OTHER PROFESSIONALS FOR POST-PETITION SERVICES: Debtor                              has retained or
                    intends to retain the services of                                                       (name of person to
               be retained) as                                                        (capacity or purpose for retention) to
               perform professional services post-petition with fees and expenses of the professional to be paid as an
               Administrative Expense. See Paragraph C of the Additional Terms, Conditions and Provisions for additional
               information.




LOCAL FORM 10-24-17 V 1
                                                                    -3-
         19-40097-pjs            Doc 18        Filed 01/18/19          Entered 01/18/19 13:30:19                Page 3 of 9
Chapter 13 Plan                             Case No:     19-40097
                                            Debtor(s):   Robert Vincent Sewell, Jr.


         4.   OTHER ADMINISTRATIVE EXPENSE CLAIMS: Any administrative expense claims approved by Order of Court
              pursuant to 11 USC §503 shall be paid as a Class Two administrative claim. See Paragraph E of the
              Additional Terms, Conditions and Provisions for additional information.

    C. CLASS THREE - SECURED CLAIMS TO BE STRIPPED OR AVOIDED FROM THE COLLATERAL AND TREATED AS
       UNSECURED CLAIMS TO BE PAID BY TRUSTEE. See Paragraph G and Paragraph N of the Additional Terms,
       Conditions and Provisions for additional information.
         Class 3.1 Liens to be Stripped. 11 USC §506(a).

                              Creditor                                                       Collateral
         Class 3.2 Judicial Liens and Non-Possessory, Non-Purchase Money Liens to be Avoided. 11 USC §522(f).

                              Creditor                                                       Collateral
    D. CLASS FOUR - SECURED CLAIMS ON WHICH THE LAST CONTRACTUAL PAYMENT IS DUE BEYOND THE LENGTH
       OF THE PLAN. 11 USC §1322(b)(5).

         Class 4.1 Continuing Payments on a claim secured by the debtor's principal residence that come due on and after
                   the date of the Order for Relief. (See Paragraph P, Paragraph L and Paragraph EE of the Additional Terms,
                   Conditions and Provisions for additional information).

                               Creditor /
                               Collateral                                Monthly Payment             Direct or Via Trustee

         Class 4.2 Pre-Petition Arrearages on a claim secured by the debtor's principal residence to be paid by Trustee:
                   Those amounts which were due as of the filing of the Order for Relief:

                          Creditor /                                               Estimated Average       Months to Cure From
                          Collateral                            Arrears Amount      Monthly Payment         Confirmation Date

         Class 4.3 Continuing Payments other than on a claim secured by the debtor's principal residence that come due on
                   and after the date of the Order for Relief. (See Paragraph P, Paragraph L and Paragraph EE of the
                   Additional Terms, Conditions and Provisions for additional information).

                               Creditor /
                               Collateral                                Monthly Payment             Direct or Via Trustee

         Class 4.4 Pre-Petition Arrearages other than on a claim secured by the debtor's principal residence to be paid by
                   Trustee: Those amounts which were due as of the filing of the Order for Relief:

                          Creditor /                                               Estimated Average       Months to Cure From
                          Collateral                            Arrears Amount      Monthly Payment         Confirmation Date

    E.   CLASS FIVE - SECURED CLAIMS ON WHICH THE LAST PAYMENT WILL BECOME DUE WITHIN THE PLAN DURATION.
         11 USC §1322(c)(2). (See Paragraph H, Paragraph L, Paragraph O and Paragraph S of the Additional
         Terms, Conditions and Provisions for additional information).

         Class 5.1. Secured Claims not excluded from 11 USC §506 to be paid Equal Monthly Payments.
                    11 USC §1325(a)(5)(B):

                                                                                   Total to be
                                                  Indicate if      Interest rate       paid
                                               "crammed" ***         (Present       including          Monthly         Direct or
              Creditor/Collateral                or modified       Value Rate)       interest          Payment        Via Trustee
*** See Debtor's Schedule A/B for more information about values.




LOCAL FORM 10-24-17 V 1
                                                                -4-
         19-40097-pjs           Doc 18      Filed 01/18/19         Entered 01/18/19 13:30:19              Page 4 of 9
Chapter 13 Plan                                  Case No:     19-40097
                                                 Debtor(s):   Robert Vincent Sewell, Jr.


         Class 5.2. Secured Claims not excluded from 11 USC §506 NOT to be paid Equal Monthly Payments.
                    11 USC 1325(a)(5)(B):

                                                                                          Total to be         Estimated
                                                       Indicate if       Interest rate        paid             Average
                                                    "crammed" ***          (Present        including           Monthly          Direct or
              Creditor/Collateral                     or modified        Value Rate)        interest          Payment          Via Trustee
NPRTO Michigan, LLC                        Crammed                            0.00%          $1,000.00               $31.25    Via Trustee
Household goods and furniture - Subject to securit
Santander Consumer USA                            Crammed                     0.00%          $7,500.00             $234.38     Via Trustee
2008 Infinity G35

*** See Debtor's Schedule A/B for more information about values.

         Class 5.3. Secured claims excluded from 11 USC §506 by the "hanging paragraph" at the end of 11 USC §1325(a)(9)
                    to be paid "Equal Monthly Payments". 11 USC §1325(a)(5)(B).

                                                                                          Total to be
                                                                         Interest rate        paid
                                                       Indicate if         (Present        Including           Monthly          Direct or
              Creditor/Collateral                       modified         Value Rate)        interest           Payment         Via Trustee
         Class 5.4. Secured claims excluded from 11 USC §506 by the "hanging paragraph" at the end of 11 USC §1325(a)(9)
                    NOT to be paid Equal Monthly Payments. 11 USC §1325(a)(5)(B).

                                                                                          Total to be         Estimated
                                                                         Interest rate        paid             Average
                                                       Indicate if         (Present        including           Monthly          Direct or
              Creditor/Collateral                       modified         Value Rate)        interest          Payment          Via Trustee
         Class 5.5 Surrender of collateral. (See Paragraph P of the Additional Terms, Conditions and Provisions for additional
                   information).

The debtor surrenders debtor's interest in the following collateral. Any allowed unsecured claim remaining after disposition of
the collateral will be treated as a Class 9 General Unsecured Creditor.

                          Creditor Name                                                     Description of Collateral

    F.   CLASS SIX - EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES. 11 USC §§365, 1322(b)(7): - Debtor assumes
         the executory contracts and unexpired leases listed in subparagraph 1. (See Paragraph K of the Additional Terms,
         Conditions and Provisions for additional information).

         Class 6.1. Continuing Lease/Contract Payments:

                                    Creditor /                                           Monthly         Lease/Contract        Direct or
                                    Property                                             Payment         expiration date      Via Trustee

Townhomes of Caswell                                                                      $1,450.00        In 12 months       Via Trustee
Residential Lease

         Class 6.2. Pre-petition Arrearages on Assumed Executory Contracts and Leases (to be paid by Trustee):

                          Creditor /                                                      Estimated Average         Months to Cure From
                          Property                                   Arrears Amount        Monthly Payment           Confirmation Date

Townhomes of Caswell                                                        $2,900.00                    $45.31               32 month(s)
Residential Lease




LOCAL FORM 10-24-17 V 1
                                                                      -5-
          19-40097-pjs          Doc 18           Filed 01/18/19         Entered 01/18/19 13:30:19                 Page 5 of 9
Chapter 13 Plan                              Case No:     19-40097
                                             Debtor(s):   Robert Vincent Sewell, Jr.


         Class 6.3. Debtor rejects the executory contracts and unexpired leases listed in this subparagraph 3. Any
                    unexpired lease or executory contract that is neither expressly assumed in Class 6.1 above or
                    expressly rejected below shall be deemed rejected as of the date of confirmation of debtor's
                    chapter 13 Plan to the same extent as if that unexpired lease or executory contract was listed below.
                    (See Paragraph K of the Additional Terms, Conditions and Provisions for additional information):

                             Creditor                                                            Property
    G. CLASS SEVEN - PRIORITY UNSECURED CLAIMS. 11 USC §§507, 1322(a)(2).
         Class 7.1. Domestic Support Obligations: Continuing Payments that come due on and after the date of the Order
                    for Relief:

                               Creditor                                   Monthly Payment               Direct or Via Trustee
         Class 7.2. Domestic Support Obligations: Pre-Petition Arrearages due as of the filing of the Order for Relief:

                                                                                      Estimated Average
                          Creditor                             Arrears Amount          Monthly Payment         Direct or Via Trustee
         Class 7.3. All Other Priority Unsecured Claims [11 U.S.C. §1322(a)(2)]

                                     Creditor                                               Amount             Direct or Via Trustee
    H. CLASS EIGHT - SEPARATELY CLASSIFIED UNSECURED CLAIMS. 11 USC §1322(b)(1): (To be paid by Trustee):
       (See Paragraph M of the Additional Terms, Conditions and Provisions for additional information):

                                        Creditor /                                                                         Interest
                               Reason for Special Treatment                                           Amount                 Rate

    I.   CLASS NINE - GENERAL UNSECURED CLAIMS (to be paid by Trustee): - See Paragraph N of the Additional Terms,
         Conditions and Provisions for additional information.
             This Plan shall provide a total sum for distribution to creditors holding Class 9 General Unsecured claims in an
             amount that is not less than the Amount Available in Chapter 7 shown on Attachment 1, Liquidation Analysis and
             Statement of Value of Encumbered Property (the "Unsecured Base Amount"). This Plan shall provide either (i) the
             Unsecured Base Amount; or (ii) will continue for the full Plan Length as indicated in Paragraph II.A of this Plan,
             whichever yields the greater payment to Class 9 Unsecured Creditors. See Attachment 2, Chapter 13 Model
             Worksheet, Line 8, for additional information concerning funds estimated to be available for payment to Class 9
             Unsecured Creditors.

             This Plan shall provide a dividend to holders of Class 9 General Unsecured Creditors equal to 100% of allowed
             claims.

         If neither box is checked or if both boxes are checked, then the plan shall pay the Unsecured Base Amount.

             if the box to the immediate left is "checked", creditors holding claims in Class Seven, Eight and Nine shall receive
             interest on their allowed claims at the rate of                 % per annum as required by 11 USC §1325(a)(4).

IV. Nonstandard Plan Provisions:

          • ANY "NONSTANDARD PROVISION" THAT IS NOT BOTH INCLUDED IN SECTION 1.A AND SPECIFICALLY
            STATED IN THIS SECTION IS VOID.




LOCAL FORM 10-24-17 V 1
                                                                 -6-
         19-40097-pjs          Doc 18       Filed 01/18/19          Entered 01/18/19 13:30:19                Page 6 of 9
Chapter 13 Plan                           Case No:     19-40097
                                          Debtor(s):   Robert Vincent Sewell, Jr.



I,                   David E. Tovarez               , Attorney for debtor (or debtor if not represented by an attorney),
certify that this Plan contains no "Nonstandard Provisions" other than those set out in Section IV above.


/s/ David E. Tovarez                                               /s/ Robert Vincent Sewell, Jr.
David E. Tovarez                                                   Robert Vincent Sewell, Jr.
Attorney for Debtor                                                Debtor
Bidwell Tovarez PLLC
333 West 7th Street, Suite 140
Royal Oak, MI 48067
Email: david@bidwelltovarez.com
Phone: (248) 270-3333 / Fax: (888) 806-0478


                                                                   1/18/2019
                                                                   Date




LOCAL FORM 10-24-17 V 1
                                                             -7-
         19-40097-pjs        Doc 18       Filed 01/18/19        Entered 01/18/19 13:30:19             Page 7 of 9
Chapter 13 Plan                           Case No:     19-40097
                                          Debtor(s):   Robert Vincent Sewell, Jr.




                                                       ATTACHMENT 1
                     LIQUIDATION ANALYSIS AND STATEMENT OF VALUE OF ENCUMBERED PROPERTY:

                                                                              DEBTOR'S
                                        FAIR MARKET                            SHARE            EXEMPT          NON-EXEMPT
         TYPE OF PROPERTY                  VALUE              LIENS           OF EQUITY         AMOUNT            AMOUNT

 PERSONAL RESIDENCE
 REAL ESTATE OTHER THAN PERSONAL RESIDENCE

 HHG/PERSONAL EFFECTS
 Household goods and furniture (not subject$2,500.00
                                             to security interest) $0.00         $2,500.00         $2,500.00          $0.00
 Household goods and furniture - Subject to $1,000.00
                                            security interest $2,501.99              $0.00             $0.00          $0.00
 Household Electronics                      $1,500.00              $0.00         $1,500.00         $1,500.00          $0.00
 Clothing                                     $500.00              $0.00          $500.00           $500.00           $0.00
 JEWELRY
 Jewelry                                       $250.00             $0.00              $250.00       $250.00           $0.00
 CASH/BANK ACCOUNTS
 Checking account located at PNC               $100.00             $0.00              $100.00       $100.00           $0.00
 VEHICLES
 2008 Infinity G35                           $7,500.00        $19,697.60                $0.00           $0.00         $0.00
 OTHER (itemize)
 Impact Strategies, LLC (Assets are a bank account
                                               $500.00and accounts$0.00
                                                                   receivables) $500.00             $500.00           $0.00
 Security deposit on rental unit located with $1,500.00
                                              Townhomes of Caswell$0.00        $1,500.00           $1,500.00          $0.00


                                                               Amount available upon liquidation                      $0.00

                                                               Less administrative expenses and costs                 $0.00

                                                               Less priority claims                                   $0.00

                                                               Amount Available in Chapter 7                          $0.00




LOCAL FORM 10-24-17 V 1
                                                             -8-
         19-40097-pjs        Doc 18      Filed 01/18/19         Entered 01/18/19 13:30:19               Page 8 of 9
Chapter 13 Plan                                 Case No:     19-40097
                                                Debtor(s):   Robert Vincent Sewell, Jr.




                                                              ATTACHMENT 2
                                               CHAPTER 13 MODEL WORKSHEET
                                           LOCAL BANKRUPTCY RULE 3015-1(B)(2) E.D.M.

1.        Proposed length of Plan:             36        months
2.        Initial Plan payment:
            $2,037.68 per month x              36        months =              $73,356.48 (subtotal)
3.        Additional payments:                  per                 =               $0.00 (subtotal)
4.        Lump sum payments                                         =               $0.00 (subtotal)
5.        Total to be paid into Plan (total of lines 2 through 4)                                               $73,356.48
6.        Estimated disbursements other than to Class 9 General Unsecured Creditors

     a.   Estimated Trustee Fees                                                $5,868.36
     b.   Estimated Attorney Fees and costs
          through confirmation of Plan                                          $3,500.00

     c.   Estimated Attorney Fees and costs
          post-confirmation through duration of Plan                                $0.00

     d.   Estimated fees of other Professionals                                     $0.00
     e.   Total mortgage and other
          continuing secured debt payments                                          $0.00

     f.   Total non-continuing secured
          debt payments (including interest)                                   $60,700.00

     g.   Total priority claims                                                     $0.00

     h.   Total arrearage claims                                                $1,450.00

7.        Total disbursements other than to Class 9 General Unsecured Creditors
          (Total of lines 6.a through 6.h)                                                                      $71,518.36
8.        Funds estimated to be available to Class 9 General Unsecured Creditors
          (Line 5 minus Line 7)                                                                                  $1,838.12

9.        Estimated dividend to Class 9 General Unsecured Creditors
          in Chapter 7 proceeding (see Liquidation Analysis)                                                         $0.00
Comments:




LOCAL FORM 10-24-17 V 1
                                                                        -9-
          19-40097-pjs            Doc 18        Filed 01/18/19            Entered 01/18/19 13:30:19    Page 9 of 9
